Citation Nr: 0606351	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for patellofemoral syndrome, right knee, currently rated as 
10 percent disabling.

2.  Entitlement to an increased initial disability evaluation 
for patellofemoral syndrome, left knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased initial disability evaluation 
for thoracolumbar strain, currently rated as 10 percent 
disabling.  

4.  Entitlement to service connection for linear atelectasis.  

5.  Entitlement to service connection for right bundle branch 
block.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, dated in June 2003.  The veteran was informed of that 
decision by the Anchorage, Alaska, RO in a letter dated in 
July 2003, and the appeal has proceeded from that RO.  

In June 2005, the veteran offered testimony at a Travel Board 
Hearing before the undersigned Veterans Law Judge sitting at 
the Anchorage RO.  The transcript is of record.

With the exception of the claim of entitlement to service 
connection for linear atelectasis being decided herein, the 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently suffer from a disability 
manifested by linear atelectasis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for linear 
atelectasis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2003, as well as by means of the 
discussion in the September 2004 statement of the case (SOC).  
He was advised of what was required to substantiate his claim 
and of his and VA's responsibilities regarding his claim.  He 
was also asked to submit information and/or evidence, which 
would include that in his possession, in support of his 
claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The April 
2003 letter provided information about the VCAA as to this 
claim for service connection.  The VCAA letter was provided 
prior to the issuance of the June 2003 rating decision.  To 
any extent that the veteran was not provided full and 
adequate notice prior to the adjudication of his claim, it is 
harmless error as all evidence submitted was considered by VA 
in the SOC as set forth above.  There is no indication that 
the outcome of the case has been affected.  VA has provided 
the appellant a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, 19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c) (2005).  
The record includes service medical records for the veteran's 
over 25 years of service.  He has not indicated any 
additional treatment records are outstanding.  After a review 
of the record in this case, the Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran that has not 
been requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  Evidence 
submitted by the veteran at his Travel Board Hearing before 
the undersigned Veterans Law Judge was accompanied by a 
waiver of RO review.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Examination 
was conducted in May 2003.  The veteran has not put forth 
medical evidence of a current disability as to the claim for 
linear atelectasis, and no additional examination is 
warranted to comply with the duty to assist.  Thus, the Board 
finds that no additional action is necessary as to the claim.


II.  Linear Atelectasis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence of record fails to disclose an actual 
diagnosed disorder manifested by linear atelectasis at 
present.  Though the incidental finding of linear atelectasis 
was noted on X-ray in November 1998 in service, no such 
finding was noted on a May 2002 X-ray in service.  The 
condition had resolved.  VA examination in May 2003 yielded 
an X-ray finding of a normal chest, without residuals of 
linear atelectasis.  Records from Elmendorf Air Force Base 
dated through early 2005 show no findings of linear 
atelectasis nor do they suggest that any current disorder is 
related to the now resolved linear atelectasis findings noted 
in service.  

The veteran contends that the currently diagnosed chronic 
upper respiratory infections with allergy residuals are 
residuals of the linear atelectasis.  Chronic upper 
respiratory infections with allergy component were noted as a 
diagnosis on the May 2003 VA examination, but no connection 
was drawn by the examiner between that finding and the noted 
linear atelectasis in service.  There is no relevant 
diagnosis on his family practitioner's report dated in 
February 2005 from the Elmendorf clinic.  Moreover, service 
connection for upper respiratory infections was denied in the 
June 2003 rating decision, and the veteran did not appeal 
that denial.  

Though the veteran has complained of the condition, there is 
no identified linear atelectasis in the current medical 
records.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Contrary to the veteran's contention that he has a disability 
characterized by linear atelectasis, the Board finds no proof 
of a present disability as to linear atelectasis, as there is 
no competent medical evidence of such current disability.  
While the veteran is competent to describe the symptoms that 
he experiences, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In the absence of a current diagnosis of a disability, 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).  The preponderance is against the 
veteran's claim for service connection for linear 
atelectasis, and it must be denied.


ORDER

Service connection for linear atelectasis is denied.  


REMAND

Additional action is necessary to fulfill the duty to assist 
as set forth in the VCAA.  Under the VCAA, there is a duty to 
assist, which includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  

The veteran provided additional treatment records from 
Elmendorf Air Force Base, dated through February 2005, at his 
hearing before the undersigned.  The veteran signed a waiver 
of RO consideration of this evidence prior to Board review.  

After viewing the additional records, the Board is of the 
opinion that additional examination is necessary to evaluate 
the knee and thoracolumbar disabilities.  Specifically, the 
veteran recently underwent surgery for right meniscal tear 
and a post-surgical analysis should be undertaken, as the 
most recent examination was in May 2003.  The right knee was 
observed to have minimal degenerative change, and the surgery 
was intended to address locking of the knee.  Moreover, the 
veteran has complained of similar pain and locking in the 
left knee.  This should be re-evaluated, as the veteran 
testified in June 2005 that he was being evaluated for 
possible surgery on that knee also.  

As to the thoracolumbar strain, recent treatment records from 
Elmendorf suggest that the veteran complained of an increase 
in symptomatology.  He has been seen for acute back pain and 
limitation on several occasions, but the actual range of 
motion and rating-specific manifestations of the back 
disorder are not fully articulated in the resulting reports 
from Elmendorf.  A VA examination should be conducted to 
determine the current manifestations of this service-
connected condition.  The Board also notes that the veteran 
contends the thoracic and lumbar spine warrant separate 
ratings.  The RO should address this on remand.  

As to the claim of service connection for right bundle branch 
block, the veteran contends that he currently has this, that 
it was first noted in service, and that it causes disability.  
Inasmuch as there is a current finding of right bundle branch 
block and the same was noted in service, additional 
development is warranted prior to Board review.  

Under these conditions, the Board finds that additional 
medical examinations are warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any treatment records for the 
veteran's service-connected 
patellofemoral syndrome of the left and 
right knees and thoracolumbar strain, 
dated since 2005.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected patellofemoral 
syndrome of the left and right knees and 
thoracolumbar strain.

The examiner should report the range of 
motion measurements for the knees and 
spine in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the knees and spine are used 
repeatedly. All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.  

With respect to the thoracolumbar spine, 
the examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint 
space; abnormal mobility on forced 
motion; listing of the spine; or 
positive Goldthwait's sign.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including electrocardiogram if 
indicated, should be conducted.

The examiner should state whether or not 
right bundle branch block is an injury 
or disease which results in disability.  
Does this finding reflect organic heart 
disease or any pathological process?  If 
so, is it at least as likely as not that 
it had its onset during active service 
or is related to any in-service disease 
or injury?

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


